      Case 4:19-cv-04672 Document 44 Filed on 03/25/21 in TXSD Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 SYDNEY JAE GRAY,                               §
                                                §
      Plaintiff,                                §
                                                §
 v.                                             §     CIVIL ACTION H-19-4672
                                                §
 MINNESOTA LIFE INSURANCE COMPANY,              §
                                                §
       Defendant.                               §

                              MEMORANDUM OPINION AND ORDER

        On March 22, 2021, defendant Minnesota Life Insurance Company (“Minnesota Life”)

filed a motion for attorney’s fees (Dkt. 43) under 29 U.S.C. § 1132(g)(1), which allows the court

to award attorney’s fees “in its discretion.” 29 U.S.C. § 1132(g)(1). Having considered the motion

and the applicable law, the court is of the opinion that Minnesota Life’s motion for attorney’s fees

should be DENIED.

        An award of attorney’s fees is “purely discretionary,” but the court is required to explain

its decision to deny attorney’s fees. N. Cypress Med. Ctr. Operating Co., Ltd. v. Aetna Life Ins.

Co., 898 F.3d 461, 485 (5th Cir. 2018) (quoting Todd v. AIG Life Ins. Co., 47 F.3d 1448, 1458 (5th

Cir. 1995)). A claimant “must show ‘some degree of success on the merits’ before a court may

award attorney’s fees.” Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 255, 130 S. Ct.

2149 (2010) (quoting Ruckelshaus v. Sierra Club, 463 U.S. 680, 694, 103 S. Ct. 3274 (1983)). A

claimant satisfies that requirement “if the court can fairly call the outcome of the litigation some

success on the merits without conducting a lengthy inquiry into the question whether a particular

party’s success was substantial or occurred on a central issue.” Id. (cleaned up). In deciding
      Case 4:19-cv-04672 Document 44 Filed on 03/25/21 in TXSD Page 2 of 3




whether to award attorney’s fees, the court may, but is not required to, weigh the following five

factors in Bowen:

               (1) the degree of the opposing parties’ culpability or bad faith; (2)

               the ability of the opposing parties to satisfy an award of attorneys’

               fees; (3) whether an award of attorneys’ fees against the opposing

               parties   would    deter   other    persons   acting    under   similar

               circumstances; (4) whether the parties requesting attorneys’ fees

               sought to benefit all participants and beneficiaries of an ERISA plan

               or to resolve a significant legal question regarding ERISA itself; and

               (5) the relative merits of the parties’ positions.

Iron Workers Loc. No. 272 v. Bowen, 624 F.2d 1255, 1266 (5th Cir. 1980); see also N. Cypress,

898 F.3d at 485. Minnesota Life argues that all five factors weigh in favor of an award of attorney’s

fees here.1 Dkt. 43 at 6–7. The court disagrees.

       First, Gray’s arguments were not in bad faith—she “advanced substantive and non-

frivolous arguments in support of her claim.” Chisholm v. Guardian Life Ins. Co. of Am., 449 F.

Supp. 3d 619, 637 (M.D. La. 2020). As to the second factor, Minnesota Life submits no evidence

suggesting that Gray would be able to pay an award of attorney’s fees. 2 As to the third factor, an

award in this case would not deter others acting in similar circumstances because Gray acted in

good faith and advanced substantive and non-frivolous arguments—there is no reason for the court



1
  Minnesota Life does not definitively state that Gray acted in “bad faith,” but it states that the
Bowen factors “demonstrate the lack of merit in [Gray’s] position.” Dkt. 43 at 7. Minnesota Life
contends that Gray’s “culpability in this case, whether or not rising to the level of bad faith,
warrants a reasonable fee award to Minnesota Life.” Id.
2
  Minnesota Life “ha[s] the obligation to establish its entitlement to attorney’s fees,” so the absence
of evidence on this issue weighs against an award of attorney’s fees. Hager v. DBG Partners, Inc.,
No. 4:16-CV-142-A, 2019 WL 3503068, at *19 (N.D. Tex. Aug. 1, 2019).


                                                   2
      Case 4:19-cv-04672 Document 44 Filed on 03/25/21 in TXSD Page 3 of 3




to deter others acting in similar circumstances. Additionally, the fourth factor weighs against

awarding attorney’s fees because Minnesota Life did not seek to benefit all participants and

beneficiaries in its defense, and the suit did not resolve a significant legal question about ERISA

itself. Lastly, although Minnesota Life ultimately prevailed here, Gray had good faith arguments

for her position. Thus, although the fifth factor weighs slightly in favor of awarding attorney’s

fees, the others weigh against it. See Maley v. Minn. Life Ins. Co., No. A-15-CV-394-LY, 2016

WL 6651392, at *2 (W.D. Tex. Nov. 10, 2016). Accordingly, the court concludes that a

discretionary award of attorney’s fees is not warranted here.

       For the aforementioned reasons, the court DENIES Minnesota Life’s motion for attorney’s

fees (Dkt. 43).

       Signed at Houston, Texas on March 25, 2021.




                                             _________________________________
                                                        Gray H. Miller
                                                Senior United States District Judge




                                                3
